Opinion of the Court by
Judge McCandless
Dismissing.
W. E. Crabtree appeals from a judgment, inflicting a fine of $300.00 and 60 days’ imprisonment in the county jail for a violation of the prohibition law.
A motion has been made to dismiss the appeal for the reason that the transcript of the record was not filed in the office of the clerk of this court within sixty days after the order overruling the motion for a new trial was entered in the lower court.
The record discloses that, the motion for a new trial was overruled on the 5th day of May, 1924, and that the transcript of the record was filed in the office of the clerk of this court on the 8th day of July, 1924.
It thus appears that sixty-four days had elapsed between those dates. The time provided for this purpose is sixty days, and we have held that provision to be mandatory. Section 348 of the Criminal Code; Bass v. Com., 200 Ky. 230.
Wherefore the appeal is dismissed.